Citation Nr: 0833567	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-21 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Guermo M. Danez


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty during World War 
II.  The appellant is the veteran's widow.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).  

The appellant and her daughter testified at a video 
conference hearing with the undersigned Acting Veterans Law 
Judge on August 15, 2008.  A transcript of the hearing is of 
record.  

The now reopened claim of service connection for the cause of 
the veteran's death is being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC. for additional development.  


FINDINGS OF FACT

1.  The original claim of service connection for the cause of 
the veteran's death was denied by the Board in March 1996.  
The most recent final denial of this claim was in an August 
2003 rating decision.  

2.  The additional material received includes medical 
evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim of service connection 
for the cause of the veteran's death.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision regarding whether 
new and material evidence has been presented to reopen, 
further assistance is unnecessary to aid her with this 
portion of her claim.  




Law And Regulations

The appellant contends that the diseases which led to the 
death of the veteran were incurred due to active service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

For certain chronic disorders, including heart disease, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  

It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection between the 
service-connected disability and the veteran's death.  38 
C.F.R. § 3.312(b), (c).  

The record indicates that the appellant's claim for service 
connection for the cause of the veteran's death has 
previously been denied by the Board. 

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

Background

The veteran died in July 1983 due to cardiac arrest secondary 
to congestive heart failure due to rheumatic heart disease.

The issue of service connection for the cause of the 
veteran's death was originally denied by the Board in March 
1996 and February 1997 because the appellant had failed to 
submit a well-grounded claim, as there was no evidence that 
the heart disease that caused the veteran's death was 
causally related to service.  The claim was not reopened in 
an August 2003 rating decision of the RO because the evidence 
received since February 1997 was not considered new and 
material.

The evidence on file at the time of the August 2003 RO 
decision consisted of a March 1946 examination report and 
private medical reports dated from March 1972 to July 
2003.   

According to the March 1946 examination report, the 
veteran's cardiovascular system was within normal limits, 
with a blood pressure that appears to be 120/80. 

A March 1972 Affidavit from Dr. M.A. reveals that he 
treated the veteran in August 1943 for a sniper wound, 
which took one and a half months to heal.

According to a November 1993 statement from V.E., M.D., 
the veteran was treated from 1947 to 1983 for 
hypertension, angina, and asthma.  Dr. E's clinical 
records are unavailable because he did not keep records 
more than 10 years.

A December 1999 statement from E.E., M.D., reveals that 
the veteran was treated from 1947 to 1975 for congestive 
heart failure, hypertension, angina, malnutrition, and 
asthma.  Dr. E. noted that clinic records from this period 
are unavailable.

Evidence Received Since January 2004

The evidence received since January 2004 consists of an 
August 1971 report from Dr. M.A., July 1980 x-rays, a July 
and August 1980 report from Veterans Memorial Medical 
Center, a July 1982 medical report from Memorial Medical 
Clinic, and written statements by and on behalf of the 
appellant.  

In addition, the appellant offered testimony at the August 
2008 hearing, in which she noted that the December 1999 
statement from Dr. E. indicates that the veteran was 
treated for a heart disability shortly after discharge 
from service. 

Analysis

The appellant's claim for service connection for the cause of 
the veteran's death was originally denied in a March 1996 
Board decision.  This decision is final.  The most recent 
attempt to reopen the claim was denied in an August 2003 
rating decision.  Although the appellant submitted a notice 
of disagreement with this decision and a Statement of the 
Case was issued in January 2004, she failed to finalize her 
appeal by submitting a Substantive Appeal.  Therefore, the 
August 2003 decision is final, and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

Consequently, there would need to be evidence that the heart 
disease that caused the veteran's death was causally related 
to service, as the absence of such evidence was the basis for 
the March 1996 denial. 

Although a December 1999 statement from Dr. E was on file 
at the time of the August 2003 rating decision, there is 
no indication that it was considered by the RO.  In fact, 
this statement indicates that the veteran might have been 
treated for congestive heart failure within a year of 
service discharge.  This evidence was neither cited nor 
discussed in either the August 2003 rating decision, or 
the January 2004 statement of the case.  The appellant 
noted that this statement was of record at the August 2008 
hearing, and offered testimony regarding its content. 

The Board finds that this December 1999 medical report, when 
considered in conjunction with the August 2008 testimony, is 
new and material evidence with respect to the claim of 
service connection for the cause of the veteran's death 
because it suggests that the veteran may have had congestive 
heart failure within the presumptive period.  If the 
existence of congestive heart failure is established during 
the presumptive period, then it would be presumed to have 
been incurred in service.  

Such evidence was not previously of record at the time of the 
March 1996 Board decision, it bears directly and 
substantially upon the specific matters under consideration, 
and it raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  The Board concludes that it is 
new and material. 

In reaching this decision, the Board notes that the newly 
presented evidence must be presumed credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Therefore, the Board finds that the appellant's claim of 
service connection for the cause of the veteran's death is 
reopened and subject to further action.  


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for the cause of the veteran's death 
has been submitted, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.   


REMAND

The Board has found that the appellant has submitted new and 
material evidence to reopen her claim of service connection 
for the cause of the veteran's death.  

While the evidence is sufficient for reopening the claim, it 
does not specify exactly when the veteran began having 
symptoms of congestive heart failure.  

Accordingly, the claim of service connection for the cause of 
the veteran's death should be considered by the AOJ on a de 
novo basis prior to any further action by the Board.  Curry 
v. Brown, 7 Vet. App. 59, 67 (1994); see also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Additionally, the Board notes that the veteran's date of 
service discharge is unclear.  Although there is evidence 
that his recognized guerrilla service ended in August 1945, 
there is also a March 1946 discharge examination report on 
file.     

Accordingly, this case is REMANDED to the AOJ for the 
following actions:  

1.  The AOJ must attempt to determine the 
veteran's specific dates of recognized 
guerrilla service, especially his date of 
discharge.  This information should be 
associated with the claims file.

2.  After obtaining any necessary 
authorization from the appellant for the 
release of the veteran's private medical 
records, the AOJ should take appropriate 
action to contact E. Endaya, M.D., Malvar 
Batangas, and request that the doctor 
provide a statement specifying in as much 
detail as possible exactly when the 
veteran had symptoms of congestive heart 
failure, to include the symptoms 
involved.  Any information obtained 
should be associated with the claims 
file.  

3.  After completion of the above, the 
claims file must be reviewed by an 
appropriate health care provider, who 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more likely) that the veteran 
had congestive heart disease that was 
causally related to his military service.  
A complete rationale for all opinions 
must be provided.  

4.  After all indicated development has 
been completed, the AOJ should adjudicate 
the claim of service connection for the 
cause of the veteran's death in light of 
all the evidence of record.  The AOJ 
should take into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
current law and regulations.  The 
appellant and her representative should 
then be given an appropriate opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the appellant until she receives further notice; 
however, she may present additional evidence or argument 
while the case is in remand status at the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


